EXHIBIT99.1 GRANT PARK WEEKLY PERFORMANCE STATISTICS * 2/22/08 Weekly ROR MTD ROR YTD ROR Class A Units 2.50% 5.28% 7.90% Class B Units 2.48% 5.22% 7.76% * Subject to independent verification COMMENTARY FOR THE WEEK ENDED FEBRUARY 22, 2008 Grant Park recorded trading gains during the past week as positions in the energies, soft/agricultural commodities and metals were all profitable.Losses came solely from the interest rate sector. Long positions in the energy sector were profitable as crude oil again traded above the $100 mark before ending the week at $98.81 per barrel, a gain of $3.36 for the session.Renewed tensions between Iraq and Turkey combined with short-covering buying on behalf of institutional investors sent crude prices to a record high of $101.32 per barrel on Wednesday.Long positions in heating oil and natural gas were also profitable. Coffee prices were considerably higher by the close on Friday, resulting in gains for Grant Park’s long positions in the soft/agricultural commodity sector.The May contract in New York rallied 10 cents, or a little more than 6%, as analysts suggested that investors are buying soft commodities as a hedge against higher inflation and that some producers might be adding to their own inventories in an effort to take advantage of any future price rises.Long positions in the grain markets were profitable after wheat, corn and soybean markets closed the week higher. Metals markets traded higher, benefiting long positions in the sector.The
